NOT FOR PUBLICATION WITHOUT THE
                               APPROVAL OF THE APPELLATE DIVISION
        This opinion shall not "constitute precedent or be binding upon any court." Although it is posted on the
     internet, this opinion is binding only on the parties in the case and its use in other cases is limited. R. 1:36-3.




                                                         SUPERIOR COURT OF NEW JERSEY
                                                         APPELLATE DIVISION
                                                         DOCKET NO. A-4154-16T1

RICHARD A. VOLL,

           Plaintiff-Appellant,

v.

GRANT THORNTON, LLP, DEAN
JORGENSEN, MARK STUTMAN,
JOHN MICHEL, and LOMMEN,
ABDO, COLE, KING & STAGEBERG, PA,

     Defendants-Respondents.
_____________________________________

                    Submitted September 13, 2018 – Decided March 28, 2019

                    Before Judges Fuentes, Accurso and Vernoia.

                    On appeal from Superior Court of New Jersey, Law
                    Division, Bergen County, Docket No. L-019649-14.

                    Stephen R. Bosin, attorney for appellant.

                    Alston & Bird, LLP, attorneys for respondents Grant
                    Thornton, LLP, Dean Jorgensen, Mark Stutman, and
                    John Michel (Steven L. Penaro, on the brief).
            Goldberg Segalla, LLP, attorneys for respondents
            Lommen, Abdo, Cole, King & Stageberg, PA (Matthew
            S. Marrone, on the brief).

PER CURIAM

      This is the second time this case is before this court. Relying on the

Supreme Court's holding in Silviera-Francisco v. Board of Education of City of

Elizabeth, 224 N.J. 126, 136 (2016), we dismissed the first appeal sua sponte as

interlocutory, because the order of the Law Division plaintiff identified in the

notice of appeal only dismissed plaintiff's cause of action against three of the

five defendants named in the complaint. Voll v. Grant Thornton, LLP, No. A-

0500-15 (App. Div. Jan. 5, 2017). We incorporate by reference the procedural

history we described therein. Id. at 2-5.

      On March 27, 2017, plaintiff filed a motion pursuant to Rule 4:50-1 to

correct the August 25, 2015 judgment and reinstate counts three (breach of

contract) and four (fraud in the inducement) of the first amended complaint. On

April 19, 2017, the Law Division denied plaintiff's motion. The motion judge

provided the following explanation in support of his ruling:

            In the instant matter, [p]laintiff is moving to reinstate
            his Counts 3 and 4 against Grant Thornton. However,
            this [c]ourt already dismissed the case against Grant
            Thornton with prejudice in an Order dated August 25,
            2015. The [c]ourt handwrote a notation stating
            "Complaint dismissed with prejudice as to Grant

                                                                         A-4154-16T1
                                        2
            Thornton."     [Lommen, PA] had previously been
            dismissed without prejudice, but never moved to vacate
            that dismissal pursuant to R. 4:23-5(a)(1).
            Furthermore, Counts 3 and 4 of [p]laintiff's complaint
            remain dismissed for the reasons previously stated in
            this [c]ourt's Opinion attached to the Order dated
            August 25, 2015.

      It is unclear from this record why the motion judge cited the discovery

sanction available under Rule 4:23-5(a)(1) as the legal basis for dismissing

without prejudice the claims involving Lommen, P.A. because: (1) Lommen, PA

and plaintiff have not participated in any discovery; and (2) plaintiff's claims

against Lommen, PA were administratively dismissed without prejudice

pursuant to Rule 1:13-7 for lack of prosecution. Accordingly, the status of

plaintiff's case at the time he filed this appeal is as follows: (1) plaintiff

voluntarily dismissed all claims against defendant Jorgenson; the Law Division

also dismissed all claims against Jorgenson with prejudice; (2) all claims against

defendant Stutman were dismissed with prejudice; (3) plaintiff voluntarily

dismissed all claims against defendant Michel; the Law Division also dismissed

all claims against Michel with prejudice; (4) the Law Division dismissed with

prejudice all claims against Grant Thornton, LLP; and (5) all claims against

defendant Lommen, PA, were administratively dismissed without prejudice

pursuant to Rule 1:13-7.


                                                                           A-4154-16T1
                                        3
      In the June 1, 2017 notice of appeal we review here, plaintiff indicated he

is appealing from the judgment entered by the Law Division on April 19, 2017.

The civil case information statement plaintiff filed pursuant to Rule 2:5-

1(e)(3)(i), contains a series of questions that plaintiff must answer truthfully,

accurately, and completely. One of these questions asked plaintiff: "Were any

claims dismissed without prejudice?" Plaintiff answered: "No."

      An order dismissing a party's pleading without prejudice as a discovery

sanction pursuant to Rule 4:23-5(a)(1) is not a final order subject to appellate

review as of right under Rule 2:2-3(a)(1). See Thabo v. Z Transp., 452 N.J.

Super. 359, 369-72 (App. Div. 2017) (explaining the procedural safeguards

codified in Rule 4:23-5); see also Kwiatkowski v. Gruber, 390 N.J. Super. 235,

237 (App. Div. 2007).     An order from the trial court is considered final for

appellate review:

            if it disposes of all issues as to all parties. Thus, in a
            multi-party, multi-issue case, an order granting
            summary judgment, dismissing all claims against one
            of several defendants, is not a final order subject to
            appeal as of right until all claims against the remaining
            defendants have been resolved by motion or entry of a
            judgment following a trial.

            [Silviera-Francisco,   224       N.J.   at   136   (citations
            omitted).]



                                                                            A-4154-16T1
                                         4
In our decision dismissing plaintiff's first appeal, this court explained that an

order dismissing the claims against Lommen, PA without prejudice does not

constitute a final resolution of those claims. The April 19, 2017 order is not a

final order ripe for appellate review as of right because the claims against

Lommen, PA were only dismissed without prejudice.

      Appeal dismissed.




                                                                          A-4154-16T1
                                        5